F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 4 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DONALD GIBBS,

                Plaintiff-Appellant,

    v.                                                   No. 98-5141
                                                   (D.C. No. 97-CV-464-M)
    KENNETH S. APFEL, Commissioner,                      (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT           *




Before TACHA , BARRETT , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Donald Gibbs appeals from an order of the district court   affirming

the Commissioner’s determination that he is not entitled to Title XVI Social

Security benefits. We affirm.

      We review the Commissioner’s decision to determine whether his factual

findings were supported by substantial evidence in light of the entire record and

to determine whether he applied the correct legal standards. See Castellano v.

Secretary of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994).

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotations omitted). In the course of

our review, we may “neither reweigh the evidence nor substitute our judgment for

that of the agency.” Casias v. Secretary of Health & Human Servs., 933 F.2d 799,

800 (10th Cir. 1991).

      Mr. Gibbs alleged disability as of July 1, 1989, due to a nervous disorder

and chest and back pain . The administrative law judge (ALJ) determined that

Mr. Gibbs was not disabled at step five of the five-step sequential process, see

Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988), as he could perform

light work.

      On appeal, Mr. Gibbs argues that the ALJ failed to properly evaluate his

pain and physical impairments and failed to consider the vocational impact of his

impairments at step five. He also asserts that the ALJ failed to show he could


                                           -2-
perform a significant number of jobs because the hypothetical question did not

correctly reflect his impairments of pain and limited mobility.

      While Mr. Gibbs alleges disability as of 1989, the record shows that he first

saw a physician in 1994 after he injured his back. That injury was diagnosed as a

soft tissue injury. He related his pain as ranging from two to four on a scale of

ten with ten being the worse. He takes no pain medication. He has had hand

tremors since the age of twelve which have been diagnosed as a familial essential

tremor. Mr. Gibbs’ IQ is 84 which places him in the low average range of mental

ability. No physician has placed any restrictions on Mr. Gibbs’ ability to work,

although he has been restricted to lifting only twenty-five pounds. While he has

some deficits in his range of motion , these have been attributed to his obesity.

His chest pain was determined to probably be a smooth muscle spasm.

      Mr. Gibbs’ arguments are without merit. The judgment of the United States

District Court for the Northern District of Oklahoma is AFFIRMED for

substantially the reasons set forth in its order of June 16, 1998.



                                                     Entered for the Court



                                                     Deanell Reece Tacha
                                                     Circuit Judge



                                          -3-